18-12341-smb   Doc 129-9 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit H -
                        to the Proof of Claim Pg 1 of 8
18-12341-smb   Doc 129-9 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit H -
                        to the Proof of Claim Pg 2 of 8
18-12341-smb   Doc 129-9 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit H -
                        to the Proof of Claim Pg 3 of 8
18-12341-smb   Doc 129-9 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit H -
                        to the Proof of Claim Pg 4 of 8
18-12341-smb   Doc 129-9 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit H -
                        to the Proof of Claim Pg 5 of 8
18-12341-smb   Doc 129-9 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit H -
                        to the Proof of Claim Pg 6 of 8
18-12341-smb   Doc 129-9 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit H -
                        to the Proof of Claim Pg 7 of 8
18-12341-smb   Doc 129-9 Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit H -
                        to the Proof of Claim Pg 8 of 8
